Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 remain for examination, wherein claims 1 and 6 are independent claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochi et al (US-PG-pub 2009/0065105A1, listed in IDS filed in IDS filed on 11/24/2020, thereafter PG’105) in view of Kenichi Hattori  et al (JP 2014169470 A, with on-line translation, thereafter JP’470).
Regarding claims 1, 4, and 6, PG’105 teaches a spring steel wire with structure comprising martensite and manufactured by quenching and tempering (par.[0031]-[0032] of PG’105), which reads on the spring steel wire main body having a tempered martensite structure as recited in the instant claims. The comparison of the composition ranges between the alloy composition disclosed by the Example #15 in table 1 of PG’105 and those of the instant claims 1, 4, and 6 are listed in the following table. the Example #15 in table 1 of PG’105 teaches the same amount Si, Mn, and Cr as claimed in the instant claims and meet the claimed ratio of (Si+Mn)/Cr as recited in the instant claims 1, 4, and 6. Although the C and V in Example #15 in table 1 of PG’105 are outside the C and V ranges as recited in the instant claims 1 and 6, but PG’105 teaches adjusting C in ranges of 0.35-0.65 mass% (par.[0038] of PG’105) and adjusting V in range of 0.12-0.30 mass% (par.[0050] of PG’105), which overlap the claimed C and V ranges as recited in the instant claims. Overlapping in C and V ranges creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of C and V as claimed in the steel wire of PG’105 since PG’105 teach the same spring steel wire throughout whole disclosing range and PG’105 specify the advantages of adjusting C and V (par.[0038] and [0050] of PG’105). PG’105 does not specify oxidized layer as recited in the instant claims 1 and 6. JP’470 teaches a spring steel sheet exhibiting good wire drawing property by dry wire drawing by forming an oxide film excellent in carrying property of a dry lubricant on a ferrite surface (Abstract and claims of JP’470) with overlapping steel composition ranges with the claimed alloy composition ranges (par.[0027]-[0035] of JP’470), and JP’470 specify surface coating weight from 3g/m2 to 20g/m2 including Fe3O4 (claims of JP’470), which reads on the oxidized layer as recited in the instant claims. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper oxidized layer covering the outer peripheral surface of the spring body as demonstrated by JP’470 for the spring steel wire of PG’456 in order to form an oxide film excellent in carrying property of a dry lubricant on a ferrite surface (Abstract and claims of JP’470). 

Element
From instant Claims 1, 4, and 6 (in mass %)
From Example A1 of PG’456 (in mass%)
Within range
(in mass%)
C
0.62-0.68
0.43
0.35-0.65
--
Overlapping in range: 0.62-0.65
Si
1.6-2.0
1.95
1.95
Mn
0.2-0.5
0.23
0.23
Cr
1.7-2.0
1.88
1.88
V
0.15-0.25
0.12-0.30
--
Overlapping in range: 0.15-0.25
Fe
Balance with impurities
Balance with impurities
Balance with impurities
(Si+Mn)/Cr
0.9-1.4
1.0-1.2 (cl.4 and 6)
About 1.16
About 1.16


Still regarding claim 6 and regarding claim 2, JP’470 specify coating weight from 3g/m2 to 20g/m2 including Fe3O4 (claims of JP’470) and PG’105 also teaches surface layer in range of 3 m or less (Abstract and par.[0012] of PG’105), which overlaps the claimed thickness layer range as recited in the instant claims. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of oxidized layer as demonstrated by JP’470 for the spring steel wire of PG’456 in order to form an oxide film excellent in carrying property of a dry lubricant on a ferrite surface (Abstract and claims of JP’470).
Still regarding claim 6 and regarding claim 3, JP’470 specify having an oxide film containing magnetite (Fe3O4) of 50 vol.% or more (claims and examples of JP’470), which overlaps the claimed percentage of Fe3O4 as recited in the instant claims. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of percentage of Fe3O4 in the oxidized layer as demonstrated by JP’470 for the spring steel wire of PG’456 in order to form an oxide film excellent in carrying property of a dry lubricant on a ferrite surface (Abstract and claims of JP’470).
 Still regarding claim 6 and regarding claim 5, JP’470 provides examples with wire diameter in range of 6.4-7 mm (par.[0040]-[0041] and table 4 of JP’470), which is within the claimed outer diameter range of 0.5-12 mm as recited in the instant claims. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the diameter of wire as demonstrated by JP’470 for the spring steel wire of PG’456 in order to form an oxide film excellent in carrying property of a dry lubricant on a ferrite surface (Abstract and claims of JP’470).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of copending application No. 17/058282 (US-PG-pub 2022/0186803 A1).  
Regarding instant claims 1-6, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-7 of copending application No. 17/058282 (US-PG-pub 2022/0186803 A1) teaches all of the similar spring steel wire composition and oxidized layer. The composition ranges disclosed by claims 1-7 of copending application No. 17/058282 (US-PG-pub 2022/0186803 A1) overlaps all of the major alloy composition as recited in the instant claims. Overlapping in the alloy composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition ranges of C, Mn, Si, Cr, V, and Fe as claimed from the disclosures of claims 1-7 of copending application No. 17/058282 (US-PG-pub 2022/0186803 A1) since the copending application No. 17/058282 (US-PG-pub 2022/0186803 A1) teaches the same utility throughout whole disclosing range. Thus, no patentable distinction was found in the instant claims compared with claims 1-7 of copending application No. 17/058282 (US-PG-pub 2022/0186803 A1).
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application has not fact been patented. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734